Case 2:21-cv-10450-AJT-RSW ECF No. 1, PagelD.1 Filed 03/02/21 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

John Strength, an individual, Case no.: 21-10450-CV
Judge:
PLAINTIFF,
=-VS-

Feldman Automotive Group, a

Michigan Corporation, and Feldman Chevrolet/

Hyundai of New Hudson LLC, a Michigan

Limited Liability Company, Liberty Chevrolet LLC,

A Michigan Limited Liability Company,

Paige Milam, an individual, and J.C. Cramer, an individual,

DEFENDANTS.

 

COMPLAINT AND DEMAND FOR JURY TRIAL

This is a civil action seeking relief for illegal workplace retaliation for
refusing to provide false testimony in support of the employer’s false claims in
defense to a civil discrimination action brought by Laura Vanliet against the same
employer Defendants and a related claim for breach of a settlement agreement. The
termination of Plaintiff's employment as finance manager is in violation of
Michigan public policy, the Michigan Whistleblowers Protection Act and Title
VII’s anti-retaliation provisions designed to protect those who provide truthful

testimony in the context of an investigation or legal action concerning the violation
Case 2:21-cv-10450-AJT-RSW ECF No. 1, PagelD.2 Filed 03/02/21 Page 2 of 12

of its provisions. The settlement agreement was breached by Defendants when they
refused to perform until after Plaintiff had given a statement under oath about the
Vanliet termination (a condition imposed by Defendant making the settlement a
bribe and unenforceable).

For his complaint, Plaintiff states:

1. Plaintiff is a resident of Handy Township, Livingston County, State of
Michigan.

2. Defendant Feldman Automotive Group is a Michigan Corporation and
apparently a Holding Company for a group of automotive dealerships
operating under the “J. Feldman” or “Jay Feldman” name.

3. Defendant Feldman Chevrolet of New Hudson LLC is a Michigan entity that
operates the Hyundai and Chevrolet dealerships located in Hew Hudson,
Michigan.

4. Defendants Milam and Cramer are employee agents of the Defendant
Feldman Chevrolet of New Hudson and reside in Livingston County,
Michigan.

5. Plaintiff was hired as the Finance Manager at the Feldman Chevrolet of New
Hudson. Two months later, he was promoted to Finance Director where he

remained until his termination.
Case 2:21-cv-10450-AJT-RSW ECF No. 1, PagelD.3 Filed 03/02/21 Page 3 of 12

6. This action is within the subject matter jurisdiction of this court as the
amount in controversy, based on Plaintiff's salary and benefits, is in excess
of $75,000.00 exclusive of interest and costs.

7. This court is a proper venue within which to commence and try this action
based on the nature of the claims, the location of the Defendant’s operations,

the situs of the illegal conduct and Plaintiff's residence.

FACTUAL ALLEGATIONS

8. Plaintiff began his employment with Defendants in January of 2020.

9. Defendants Milam and Cramer were at all times agents and senior
executives at Defendant Feldman Chevrolet of New Hudson. Milam is the
HR Officer and Cramer is the Compliance Officer.

10. In February of 2020, Plaintiff was at the Hyundai store when he was
approached by the General Manager.

11. Due to the absence of his immediate supervisor who would ordinally
perform that task, Plaintiff was asked to terminate the employment of one of
the store’s employees, Laura Vanliet.

12. Specifically, the employee was being terminated for being absent from
work, but she presented a letter from her doctor stating Ae medical need to

be absent on the date in question.
Case 2:21-cv-10450-AJT-RSW ECF No. 1, PagelD.4 Filed 03/02/21 Page 4 of 12

13. Plaintiff protested the termination to HR at the store. Plaintiff was directed
to proceed with the termination and did so.

14. Plaintiff continued his work at the dealership.

15. In September of 2020, Plaintiff learned that Laura Vanliet had filed an
EEOC claim or lawsuit.

16. On or before October 14, 2020, Plaintiff was informed that a mediation
hearing was scheduled in the Vanliet termination. Plaintiff was asked to
attend a pre-mediation conference with several employees of the dealership
and its counsel.

17. At the meeting, it was suggested that Plaintiff was either mistaken or had
misunderstood his assignment, and that he was only directed to transfer
Vanliet to the Chevrolet dealership, not terminate her employment.

18. Specifically, the managers at the meeting, along with counsel, suggested
that the dealership would falsely claim that Ms. Vanliet’s position was
eliminated at the Hyundai side of the dealership and she was merely being
transferred to the Chevrolet side of the dealership.

19. The discussion also included how the dealership would manipulate the
internal payroll documentation to make it consistent with the false narrative.

20. Plaintiff advised that this was untrue. He stated he was directed by senior

management to terminate her employment and did so.
Case 2:21-cv-10450-AJT-RSW ECF No. 1, PagelD.5 Filed 03/02/21 Page 5 of 12

21. Moreover, the dealership had prepared documents consistent with
termination and took actions consistent with termination, not a mistaken
reassignment, which would have been reflected in payroll and other internal
changes in advance of the termination.

22. The mediation took place on October 14, 2020 at the dealership offices.

23. The two senior managers, Milam and Cramer, emerged from the mediation
and discussed it with Plaintiff.

24. Milam and Cramer advised that the mediation did not go well and that
Vanliet did not come close to accepting their predetermined $25,000 offer to
"make this go away".

25. Moreover, Vanliet was not offered reinstatement, consistent with a mistaken
termination.

26. Both managers then announced to Plaintiff that he would have to “line up
his testimony with the dealership’s defense” that there was a
misunderstanding and that Vanliet was mistakenly terminated.

27. Plaintiff advised both managers at that moment that this was not true, that
he would not lie in order to protect his employer and cover up its wrongful
actions. He reminded both that he had advised HR that the termination was
illegal given that Vanliet’s absence was excused by her doctor in accordance

with dealership policy.
Case 2:21-cv-10450-AJT-RSW ECF No. 1, PagelD.6 Filed 03/02/21 Page 6 of 12

28. Both managers looked at Plaintiff with disbelief, then immediately walked
away.

29. Plaintiff was off work per his regular work schedule on October 15", 2020.

30. On October 16, 2020, Plaintiff returned to work and was terminated. No
reason was given other that Plaintiff was an at-will employee.

31. Following his termination, plaintiff retained counsel to investigate and
pursue this action.

32. In the course of the preparation of this claim, counsel contacted the
Defendants and through counsel, engaged in settlement discussions.

33. After multiple phone calls and the exchange of multiple e-mails between
counsel, the parties agreed to a settlement of $25,000. See Ex. 1, e-mail.

34. Counsel for Defendant insisted that the payment only be made after Plaintiff
gave a statement or authored an affidavit under oath as to his testimony in
the Vanliet termination.

35. Counsel for Plaintiff advised that the provision of a statement or affidavit
was agreeable, but the consideration must be paid before the statement was
given so that the payment was not conditional on any specific testimony and

otherwise made as a bribe.
Case 2:21-cv-10450-AJT-RSW ECF No. 1, PagelD.7 Filed 03/02/21 Page 7 of 12

36. The effect of conditioning payment on the testimony would not only likely
constitute an illegal bribe, but cause the settlement agreement to become
unenforceable.

37. Plaintiff advised he would not provide the testimony before payment.
Defendant advised it would not pay the consideration before the testimony

was given despite Plaintiffs stated concerns. See e-mail, Ex. 2.

COUNT I [ALL DEFNDANTS]
TITLE VILANTI-RETALIATION VIOLATION

 

38. Defendants are subject to Title VII of the Civil Rights Act of 1964, 42 USC
Section 2000e.

39. Both Plaintiff and Vanliet are covered and protected employees under Title
VII, id.

40. The Act prohibits employers, including these Defendants, from any adverse
employment action, including termination, for filing or being a witness in an
EEOC charge, compixint, investigation, or lawsuit.

41. Plaintiff was directly involved in the wrongful and illegal termination of
Laura Vanliet and advised the Defendants against taking the action.

42. Plaintiff later was identified as a witness in the EEOC investigation and

civil action filed by Vanliet, and following an unsuccessful mediation of that
Case 2:21-cv-10450-AJT-RSW ECF No. 1, PagelD.8 Filed 03/02/21 Page 8 of 12

case was told that he needed to “get his testimony in line” with the
dealership’s defense of a mistaken termination.

43. Plaintiff refused to lie or promise to lie as his employer requested and was
illegally retaliated against by having his employment terminated one day
later.

44. The Defendants’ actions are a violation of Title VII’s anti-retaliation
provisions.

45. As a direct and proximate result, Plaintiff has sustained both economic and
non-economic damages in the form of lost wages, lost benefits, emotional
distress and shock for conducting himself in the right was under the law and
being retaliated against for doing so.

COUNT II [ALL DEFENDANTS ]
MICHIGAN WHISTLE BLOWER’S PROTECTION ACT VIOLATION

 

46. Defendants are employers subject to the MWBPA, MCL 15.361 et seq.

47. Plaintiff is an employee who is covered and protected by the MWBPA.

48. Plaintiff reported a violation of law, specifically Title VII, by the
Defendants to both the Defendants’ HR and again to its senior executives
following the October 14, 2020 EEOC mediation hearing.

49. Defendant’s illegally, and in violation of MCL 15. 362, retaliated against

Plaintiff for reporting Defendant’s illegal and unlawful employment
Case 2:21-cv-10450-AJT-RSW ECF No. 1, PagelD.9 Filed 03/02/21 Page 9 of 12

practices and refusing to testify falsely on behalf of Defendants in a pending
civil action brought against the dealership by terminating his employment.

50. As a direct and proximate result, Plaintiff has sustained both economic and
non-economic damages in the form of lost wages, lost benefits, emotional
distress and shock for conducting himself lawfully only to be illegally
retaliated against.

COUNT II [DEALERSHIP ONLY]
WRONGFUL DISCHARGE VIOLATION OF PUBLIC POLICY

51. The law of the State of Michigan recognizes exceptions to the “at-will”
doctrine that prohibit termination of employment for certain reasons.

52. Plaintiff was terminated from his employment with Defendants for
protesting the illegal termination of another employee and also for refusing
to “line up” his testimony with the dealership’s defense in the corresponding
EEOC and civil actions brought by that employee.

53. Plaintiff's termination is a violation of Michigan Public Policy because: a.
explicit legislative enactments exist which prohibit his termination under the
circumstances, including Title VII and the MWBPA, supra; b. the reason for
the discharge was Plaintiffs refusal to violate the law by giving false

testimony to protect Defendants from a Title VII claim and c. the reason for
Case 2:21-cv-10450-AJT-RSW ECF No. 1, PagelD.10 Filed 03/02/21 Page 10 of 12

discharge was Plaintiffs exercise of the right conferred by those statutes by
giving lawful and true testimony without fear of retaliation.

54. As a direct and proximate result of Defendants’ wrongful termination of
Plaintiff's employment, Plaintiff has sustained both economic and non-
economic damages in the form of lost wages, lost benefits, emotional
distress and shock for conducting himself lawfully only to be illegally
retaliated against.

WHEREFORE, PLAINTIFF PRAYS FOR a monetary judgment in his favor and
against the Defendants to compensate him for the consequences of the Defendants’
illegal conduct, including compensation for economic damages, non-economic

damages, statutory damages and his actual attorney fees.

COUNT IV [DEALERSHIP ONLY]
BREACH OF SETTLEMENT AGREEMENT

55. Plaintiff and Defendants entered into a settlement agreement of the above
claims in January of 2021.

56. Defendant breached the settlement agreement by refusing to pay the
negotiated consideration until Plaintiff had given sworn testimony in a
related case.

57. The Defendant’s demand for testimony before payment constituted an

illegal bribe or solicitation of a bribe.

10
Case 2:21-cv-10450-AJT-RSW ECF No. 1, PagelD.11 Filed 03/02/21 Page 11 of 12

58. The effect of the bribe or offer of a bribe to Plaintiff by Defendant would
have created an illegal or unenforceable settlement agreement.

59. Both Defendants’ refusal to pay the agreed upon $25,000 and the condition
of providing testimony in a related case before payment was made constitute
breaches of the settlement agreement.

60. As a direct and proximate result of the Defendants’ breach, Plaintiff has
suffered economic damages in the amount of $25,000.

WHEREFORE, Plaintiff requests that judgment be entered in his favor and against
Defendants in the amount of $25,000 plus interest, costs and attorney fees.

COUNT V [DEALERSHIP ONLY]
CIVIL EXTORTION

 

61. Plaintiff and Defendant entered into a settlement agreement to resolve his
claims stemming from his termination of employment.

62. The parties agreed that Defendant would pay Plaintiff the sum of $25,000 in
exchange for a mutual release of all claims.

63. Plaintiff agreed to give a statement under oath as to his knowledge of the
facts relative to the claims in the related Vanliet case having already
provided a draft of this complaint [without COUNT IV and V] to Defendant.

64. After agreeing to the essential terms, Defendant then, with knowledge of

Plaintiff's likely testimony from this complaint, demanded that Plaintiff give

11
Case 2:21-cv-10450-AJT-RSW ECF No. 1, PagelD.12 Filed 03/02/21 Page 12 of 12

his statement first before receiving the consideration in order to influence
and control his testimony and otherwise turn it into a bribe and create an
unenforceable settlement agreement.

65. Plaintiff refused to give testimony before being paid the settlement as it was
akin to or an actual bribe in exchange for testimony and illegal.

66. Defendant then attempted to revoke the settlement.

67. Defendant’s actions constitute civil extortion in that Defendant demanded
that Plaintiff engage in illegal conduct [accept a bribe] and give false
testimony in order to receive his settlement.

68. Defendant’s actions are illegal and constitute civil extortion entitling
Plaintiff to recover the settlement consideration.

WHEREFORE, Plaintiff prays for judgment in his favor and against the Defendant

in the amount of $25,000 plus interest, costs and attorney fees.

JURY DEMAND

Plaintiff requests a trial by jury.

Respectfully Submitted,
/s/Joseph C Bird

Date: 2/25/2021

12
